DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-3, 13-15, 17-18 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over  JP 2005-092123 to Masao et al. in view of US 2005/0276628 to Anan et al..
Regarding claims 1-3 and 27 Masao teaches:

a removing step of removing the first cap member from the first region, to which the first cap member is adhesively bonded by the first adhesive, such that the first region remains on the frame and a rough surface is formed in the first region [0007, 0011, 0028, 0044]; 
a filling step of filling the developer accommodating chamber with developer [0031]; and
a sealing step of bonding a second cap member that is different from the first cap member to a second region of the frame that is different from the first region to seal the opening with the second cap member [0011, 0044].  
(claim 2)	The remanufacturing method according to claim 1, wherein the second cap member (14) has an adhesive surface for being bonded to the second region, and a protruding portion, and wherein in the sealing step the protruding portion is inserted into the opening [0023].  
(claim 3)	The remanufacturing method according to claim 1, wherein the second cap member has an adhesive surface for being bonded to the second region, and a protruding portion, and wherein in the sealing step the protruding portion is press-fitted into the opening [0034].  
capable of dissolving the frame and the first cap member. In Masao, the adhesive is preferably a hot melt and the cartridge casing is preferably made of an ABS resin [0012, 0021].
Anan discloses a method of disassembling and remanufacturing a process cartridge composed of styrene-based resin; a terpene solvent used as adhesive between parts of the cartridge to be separated and rebonded (Fig.16, [0076-0078]).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the method of Masao to use a terpene solvent instead of thermoplastic resin adhesive (e.g. hot melt) such that the first adhesive is capable of dissolving the frame and the first cap member for at least the purpose of improving the quality of recycled materials (Anan: [0010]).
Regarding claim 27, the combination of Masao and Anan above further renders obvious a remanufacturing method according to claim 1, wherein the rough surface is formed by welding marks remaining on the first region, or the first adhesive remaining on the first region, or a part of the first cap member remaining on the first region (Masao: [0044], Anan: [0080]). 

Regarding claims 13-15, 17-18 and 28 Masao teaches:
(claim 13)	A remanufacturing method for remanufacturing a second developing device from a first developing device, the first developing device including a frame (10/20) provided with a developer accommodating chamber for accommodating developer [0019], the frame having an opening (13/21) for communicating the developer accommodating chamber with outside of the frame, and a cap member (14/22) configured to seal the opening, the cap member being adhesively bonded to an adhesive surface of the frame with a first adhesive (15/23) [0023, 0026], the remanufacturing method comprising:

a filling step of filling the developer accommodating chamber with developer [0010]; and
a sealing step of bonding a sealing member to the adhesive surface with an elastic adhesive having elasticity to seal the opening with the sealing member [0031].  
(claim 14)	The remanufacturing method according to claim 13, wherein the sealing member has a first protruding portion (outer rim of cap 14, Fig.3) that can be adhesively bonded to the adhesive surface with the elastic adhesive and the frame has a second protruding portion (rib portion, [0034])  that protrudes toward outside of the frame; and wherein in the sealing step, the first protruding portion is adhesively bonded to the adhesive surface in a state where a part of a side surface of the first protruding portion and a part of a side surface of the second protruding portion face each other (Fig.6).  
(claim 15)	The remanufacturing method according to claim 14, wherein in the sealing step, the first protruding portion is disposed farther from the opening than the second protruding portion when viewed in a normal direction of an opening surface of the opening (Fig.6).  
(claim 17)	The remanufacturing method according to claim 13, wherein the cap member is a first cap member and the sealing member is a second cap member that is different from the first cap member [0044].  
(claim 18)	The remanufacturing method according to claim 13, wherein the sealing member is the cap member (as in a case the original cap is not damaged, [0004-0007]).
capable of dissolving the frame and the first cap member. In Masao, the adhesive is preferably a hot melt and the cartridge casing is preferably made of an ABS resin [0012, 0021].
Anan discloses a method of disassembling and remanufacturing a process cartridge composed of styrene-based resin; a terpene solvent used as adhesive between parts of the cartridge to be separated and rebonded (Fig.16, [0076-0078]).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the method of Masao to use a terpene solvent instead of thermoplastic resin adhesive (e.g. hot melt) such that the first adhesive is capable of dissolving the frame and the first cap member for at least the purpose of improving the quality of recycled materials (Anan: [0010]).
Regarding claim 28, the combination of Masao and Anan above further renders obvious a remanufacturing method according to claim 13, wherein the rough surface is formed by welding marks remaining on the adhesive surface, or the first adhesive remaining on the adhesive surface, or a part of the first cap member remaining on the adhesive surface (Masao: [0044], Anan: [0080]). 
Regarding claims 5 and 6, Examiner assumes arguendo that Masao fails to disclose the relative positions of the first and second regions as claimed. Anan further discloses that surfaces once utilized for bonding cannot reused due to the roughness of the bonded surfaces. 
Regarding claim 5, Anan suggests a remanufacturing method wherein the second region 38K) is located farther from the opening than the first region (38i)  (Figs. 12 & 13).
Regarding claim 6, Anan suggests a remanufacturing method wherein the frame has a step height between the first region(38i) and the second region (38k) (Figs. 14A-14B).
.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masao et al. in view of Anan et al., as applied to claim 1 above, and further in view of US 7,486,905 to Nishimura et al..
Regarding claim 4, Examiner assumes arguendo that Masao and Anan fail to disclose the second region located closer to the opening than the first region. 
Nishimura discloses several configurations concerning recycling (i.e. remanufacturing) of a developer cartridge as it relates to first and second regions of a filling port to which a cap is adhered to including a remanufacturing method wherein the second region is located closer to the opening than the first region (Figs. 16A-16C in reverse, col. 31 lines 3-14).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Nishimura to the methods of Masao, for improved reliability of sealing and a more robust remanufacturing method.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masao et al. in view of Anan et al., as applied to claim 14 above, and further in view of US 7,486,905 to Nishimura et al..
Examiner assumes arguendo that Masao and Anan fail to disclose the first protruding portion closer to the opening than the second protruding portion. Nishimura discloses configurations concerning recycling (i.e. remanufacturing) of a developer cartridge in which a first protrusion of the cap (77) is closer to the opening (76) that a second protrusion of the frame 
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Nishimura to the methods of Masao, such that in the sealing step the first protruding portion is disposed closer to the opening than the second protruding portion when viewed in a normal direction of an opening surface of the opening, for improved reliability of sealing and a more robust remanufacturing method in a diversity of cap-opening configurations.

Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masao et al. in view of Anan et al., as applied to claims 1 and 13 above, and further in view of US 2006/0238599 to Kishi et al..
Regarding claims 25 and 26, Masao in view of Anan teach a remanufacturing method according to claims 1 and 13 respectively.  Masao further teaches the first developing device includes a developing roller [0019] but provides no details of a supply roller, stirring member or plural openings and caps. 
Kishi discloses a developer cartridge (30) including a casing (36), developing roller (38), supply roller (37), and an agitator (45) disposed in a toner-accommodating chamber (41). Toner supply openings are formed in both sidewalls of the casing and are sealed with caps (35)  (Fig.2B).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to apply the remanufacturing method of claims 1 or 13 to a device as the one disclosed by Kishi to arrive at the claimed method wherein the first developing device includes a developing roller, a supply roller contacting the developing roller, a stirring member conveying the toner to the supply roller, and the frame having a plurality of the openings and a plurality of first cap members, wherein the stirring member is provided to the developer accommodating chamber, and wherein at least one of the plurality of first cap members is removed in the removing step. PHOSITA would be so motivated to recycle the cartridge and reduce waste.

Claims 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-092123 to Masao et al. in view of US 2005/0276628 to Anan et al., as further in view of US 2006/0238599 to Kishi et al..
Regarding claims 29-31, Masao teaches:
(claim 29)	A remanufacturing method for remanufacturing a second cartridge from a first cartridge, the first cartridge including (i) a frame (10) provided with a developer accommodating chamber (12) for accommodating developer, the frame having (i-1) a first opening (13) for communicating the developer accommodating chamber with outside of the frame, (ii) a first cap member (14) configured to seal the first opening, the first cap member being adhesively bonded to the frame with a first adhesive, the remanufacturing method comprising: a removing step [0028] of removing the first cap member from a first region, to which the first cap member is adhesively bonded by the first adhesive, such that the first region remains on the frame and a rough surface is formed in the first region [0044]; a filling step of filling the developer accommodating chamber with developer; and 6a sealing step of sealing the first opening [0031].  
(claim 30)	The remanufacturing method according to claim 29, wherein in the sealing step, a third cap member that is different from the first cap member is bonded to a second region of the frame that is different from the first region to seal the first opening with the third cap member (new cap is used, [0044]).  

Masao does not explicitly teach the first adhesive capable of dissolving the frame and the first cap member. Anan discloses a method of disassembling and remanufacturing a process cartridge composed of styrene-based resin; a terpene solvent used as adhesive between parts of the cartridge to be separated and rebonded (Fig.16, [0076-0078]).  It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the method of Masao to use a terpene solvent instead of thermoplastic resin adhesive (e.g. hot melt) such that the first adhesive is capable of dissolving the frame and the first cap member for at least the purpose of improving the quality of recycled materials (Anan: [0010]). 
Masao further teaches the first developing device includes a developing roller [0019] but provides no details of a supply roller, stirring member or plural openings and caps. Kishi discloses a developer cartridge (30) including a casing (36), developing roller (38), supply roller (37), and an agitator (45) disposed in a toner-accommodating chamber (41). Toner supply openings are formed in both sidewalls of the casing and are sealed with caps (35)  (Fig.2B).  It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to apply the remanufacturing method suggested by the combination of Masao and Anan to a device as the one disclosed by Kishi thus arriving at the claimed method to effectively recycle the cartridge and reduce waste. 
Regarding claim 32, the combination of Masao and Anan above further renders obvious a remanufacturing method according to claim 29, wherein the rough surface is formed by welding marks remaining on the first region, or the first adhesive remaining on the first region, or a part of the first cap member remaining on the first region (Masao: [0044], Anan: [0080]).   
Response to Arguments
Applicant’s arguments,  filed 03/04/2021, with respect to the rejection(s) of claim(s) under 35 USC 103 in view of Ito et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly identified prior art.
Applicant argues that the combination of Masao and Ito fails to teach “an adhesive capable of dissolving the frame”. Examiner agrees.
Examiner clarifies that the combination of Masao and Ito does not propose using an adhesive and ultrasonic welding together. Rather, that adhesives and ultrasonic welding are known in the art for securing a cap member and, in the case of ultrasonic welding the frame is dissolved. Thus, using ultrasonic welding is a way of “securely bonding the cap to the container to prevent leakage".
Regarding Applicant arguments that in modifying Masao to use ultrasonic welding as disclosed by Ito, “then the rest of the disclosure of Ito necessitates that the resulting process would not be such that the bonding/welding region of the frame remains when the cap is removed’, Examiner does not agree.  Ito is relied on for the use of ultrasonic welding, not the removal steps.
Regarding Applicant arguments the “the cited art does not teach the formation of a rough surface”, further arguing that “the cited passage (paragraph [0007] of Masao) is describing processes for recycling process cartridges that form the background to the invention”, Examiner refers to paragraph [0044] wherein indication that such damage described in paragraph [0007] occurs.  The citation of paragraph [0028] refers to the removing step not to the formation of a rough surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393.  The examiner can normally be reached on M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Arlene Heredia/Primary Examiner, Art Unit 2852